Citation Nr: 0213159	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  96-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for sinusitis and 
rhinitis.

3.  Entitlement to service connection for an ear disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for emotional instability, sinusitis and rhinitis, 
impacted ears, and low back strain.  He subsequently 
perfected a timely appeal regarding each of these issues.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in December 1995 and Supplemental Statements 
of the Case (SSOC's) in April 1996 and February 2002.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a 
psychiatric disorder was not incurred in or aggravated by 
service, nor is such disability etiologically related to 
service.

2.  The preponderance of the evidence demonstrates that 
sinusitis and rhinitis were not incurred in or aggravated by 
service, nor are such disabilities etiologically related to 
service.

3.  The preponderance of the evidence demonstrates that an 
ear disorder was not incurred in or aggravated by service, 
nor is such a disability etiologically related to service.

4.  The preponderance of the evidence demonstrates that a low 
back disorder was not incurred in or aggravated by service, 
nor is such a disability etiologically related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Neither sinusitis nor rhinitis was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

3.  An ear disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a report of medical history completed for induction in 
July 1966, the veteran indicated that he had no history of 
depression or excessive worry, and no history of any nervous 
trouble of any sort.  It was noted that he had a history of 
otitis media as a child.  In a report of medical examination 
completed for induction, an examiner noted that the veteran's 
psychiatric condition was normal.  His ears and spine were 
also found to be normal on examination.


Subsequent service medical records reveal that, in August 
1966, the veteran reported experiencing an ear ache.  In 
January 1967, he reported experiencing soreness in his right 
ear.  In February 1967, the veteran complained of pain in his 
back.  It was noted that he would receive heat treatment for 
three days.  A July 1967 consultation sheet indicates that, 
in July 1967, the veteran took ten pills in a suicide 
gesture.  The examiner explained that the veteran had become 
depressed after being refused a drink at a bar.  The examiner 
noted that he was not suicidal or homicidal at that time, but 
that he was angry and moderately depressed, and bewildered by 
prejudice.  He was subsequently returned to duty.

Thereafter, in August 1967, the veteran complained of pain 
and muscle spasm in the lower part of his back.  A subsequent 
August 1967 clinical note reveals that he had strained his 
back during a football game.  In October 1967, the veteran 
again reported experiencing low back pain.  Additional 
complaints of low back pain were reported in November 1967 
and December 1967.  No diagnoses were noted in those clinical 
notes.

A clinical note dated in January 1968 shows that the veteran 
was in trouble for stabbing another soldier.  It was noted 
that he had some paranoid ideation.  Shortly thereafter, the 
veteran was seen at a mental hygiene clinic.  The examiner 
indicated that the veteran experienced rage reactions and had 
a history of getting into fights.  The examiner concluded 
that the veteran was of superior intelligence but was unable 
to control his impulses due to his chaotic family background 
and the environment from which he came.  He was given a 
diagnosis of emotional instability. 

Subsequent service medical records show that, in January 
1968, the veteran was admitted to the psychiatric service at 
William Beaumont General Hospital.  It was noted that he came 
from a very chaotic and underprivileged family background, 
and that he never really knew his father because he had 
deserted the family when the veteran was quite young.  He was 
reportedly raised by his mother in a very poor environment, 
and had a long history of antisocial behavior, including many 
fights and an arrest for aggravated assault.  It was noted 
that, since entering the service, he had experienced a number 
of difficulties.  It was further noted that, one year before, 
he had spent two months in a stockade after stabbing a fellow 
enlisted man, and that since that time, he had been absent 
without leave (AWOL) in October 1967 and January 1968.  The 
examining psychiatrist indicated that he had been in numerous 
fights, and that he had been insubordinate and belligerent, 
and that he had received a court martial and been found 
guilty on several counts.  Psychiatric evaluation revealed 
that he had poor insight and judgment, and that he felt that 
everyone in his unit was not giving him a fair deal.  The 
examiner concluded that the veteran would certainly continue 
to be a source of difficulty if he was to stay in the 
service, and that he should therefore be separated due to 
unsuitability.  The examiner noted a diagnosis of emotional 
instability reaction, chronic, severe, manifested by 
combativeness and a long history of antisocial behavior prior 
to entering service, as well as during service.  The examiner 
also noted that this problem was not incurred in the line of 
duty and had existed prior to service.  A separate clinical 
note dated in January 1968 also shows that the veteran 
complained of back pain during that month.

The veteran's service personnel records reveal that, in May 
1968, he was discharged for unsuitability.  It was noted in a 
report of a recommendation for discharge that his habits and 
traits of character were manifested by a lack of appropriate 
interest and an inability to expend effort appropriately.  It 
was further noted that he had shown a profound lack of apathy 
for his military surroundings, and that this fact, coupled 
with his frequent absences without leave, had kept him from 
performing any constructive work.

There is no further pertinent medical or other evidence of 
record for approximately the ensuing 23 years.

In December 1994, the veteran filed a formal claim of 
entitlement to service connection for sinusitis and rhinitis, 
ear problems, a low back disorder, and depression.  He did 
not identify any physicians or health care facilities as 
having treated him for any of those disabilities since 
service.

In a January 1995 letter, the RO requested that the veteran 
identify any health care providers who treated him for his 
claimed disabilities since service.  The RO advised the 
veteran that he should complete the enclosed request forms 
for each provider if he wished for VA to obtain their records 
on his behalf.  No response to this letter was received from 
the veteran.

In the April 1995 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
emotional instability, sinusitis and rhinitis, impacted ears, 
and low back strain, on the basis that they were not well 
grounded.  The veteran subsequently appealed that decision.  
In a Notice of Disagreement dated in September 1995, the 
veteran requested that the RO obtain his medical records from 
the Texas Department of Corrections.

During a personal hearing conducted before a Hearing Officer 
at the RO in March 1996, the veteran testified that he had 
not experienced any emotional problems after he first joined 
the service.  He reported that he began to experience 
paranoid feelings after he was put in the stockade, and that 
he believed his current problems resulted from medications 
that he was given at the time.  He also reported that he had 
experienced problems with his ears, sinuses, and back during 
service.  The veteran noted that he was incarcerated a few 
years after service after shooting someone in a fight, and 
that he received psychiatric treatment while in prison.  He 
stated that he was released from prison in 1972, and that he 
had not received any private treatment for these disabilities 
since that time.

In a November 1996 letter, the Institutional Division Health 
Services of the Texas Department of Criminal Justice advised 
the RO that a thorough search had been conducted, but that no 
medical records had been located for the veteran.

The RO subsequently obtained the veteran's VA treatment 
records.  These records show that, in November 1994 and 
December 1994, the veteran was treated for a chronic sinus 
infection.  He subsequently complained of problems with his 
gait and balance on one occasion.  The examiner noted that he 
might have an inner ear infection.  In a December 1996 
clinical note, it was noted that he had experienced 
dizziness, and that his ears felt clogged.  In January 1997, 
the veteran complained of decreased hearing and vertigo.  The 
examiner noted that he was being evaluated for possible 
"impacted ears".  Examination revealed refracted tympanic 
membranes.  In February 1997, an examiner noted that he was 
complaining of a sinus infection and a total loss of hearing 
in the right ear for the past two months.  Examination 
revealed his tympanic membranes to be clear.  The examiner 
noted an impression of "rule out" sinusitis.

In April 1997, the veteran failed to report for several VA 
examinations, which were scheduled by the RO in order to 
evaluate each of his claimed disabilities.

In August 1997, the veteran was seen at a VA mental health 
clinic after complaining of paranoia.  He reported that one 
of his cousins, one of his uncles, and the owner of a local 
grocery store were all trying to poison him.  He asserted 
that his relatives had been entering his house and poisoning 
his food, and that the storeowner had specific foodstuffs set 
aside for him.  The veteran reported that he first 
experienced paranoia while he was in the stockade for six 
weeks during service, and that it escalated when he was 
required to spend another four months in confinement.  In a 
September 1997 clinical note, it was noted that the veteran 
had a 30-year history of paranoia.  The examiner noted a 
diagnosis of paranoid schizophrenia.  Subsequent treatment 
records show that he continued to receive treatment for 
paranoid schizophrenia throughout the next several months.

At the request of a Decision Review Officer at the RO, the 
veteran was scheduled for VA examinations in conjunction with 
this appeal, in September 2000.  The record indicates that he 
failed to report for the examinations.

In the February 2002 SSOC, the RO continued to deny the 
veteran's claims of entitlement to service connection for 
emotional instability, sinusitis, an ear condition, and a low 
back disability on the merits.  In the SSOC, the RO advised 
the veteran that VA has a responsibility to obtain evidence 
that he identifies on his behalf.  This document was returned 
as undeliverable, the following month.

The veteran's claims folder was subsequently forwarded to the 
Board.  In an August 2002 letter, the veteran was advised 
that the Board would soon be considering his appeal.  He was 
given two pamphlets advising him as to the customer service 
standards of the Board and as to how the appeals system 
works.  This letter, and the enclosures, were returned to the 
Board as undeliverable.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans' Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  See the old version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC's, and various correspondence provided by the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter issued in January 
1995, and the February 2002 SSOC, in which the RO advised him 
that VA would obtain records that he identified on his 
behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In addition, the RO attempted to 
provide the veteran with VA examinations for each of his 
claimed disabilities in April 1997.  However, he failed to 
report for those examinations.  



Pursuant 38 C.F.R. § 3.655(b), when a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  To date, the veteran has not offered any 
explanation regarding his repeated failure to report for VA 
examinations.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based on the evidence 
currently on record, as required by the provisions of 
38 C.F.R. § 3.655(b).

The Board notes in passing that the notification letters 
advising the veteran of the date and time of his examinations 
are not currently associated with the claims folder. 
Nevertheless, there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, 
there is a rebuttable presumption that VA properly discharged 
its official duties by mailing a timely notice of the 
scheduled VA examinations to veteran at his address of 
record.

In this case, the veteran has never contended that he failed 
to receive those letters, and there is no evidence of record 
indicating that such was the case.  Therefore, the Board 
finds that the presumption of regularity clearly applies in 
this instance, and that it must be presumed that he did 
receive the letters notifying him of the VA examinations 
scheduled in April 1997 and September 2000.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for a psychiatric disorder

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as psychosis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran essentially contends that his paranoid 
schizophrenia first manifested while he was on active duty.  
In support of his claim, he points to his service medical 
records, which show that he was diagnosed with a personality 
disorder during service.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's psychiatric disorder was incurred in or aggravated 
by service.  In essence, the Board finds that there is no 
competent medical evidence to contradict the findings of his 
in-service psychiatrist that his problems at that time were 
related to a personality disorder, and no competent medical 
evidence demonstrating that his currently diagnosed paranoid 
schizophrenia is in any way related to his military service.

The Board is of course cognizant that the veteran was 
diagnosed with a personality disorder while on active duty.  
However, we note that the Court of Appeals for Veterans 
Claims has held that 38 C.F.R. § 3.303(c), which provides 
that a personality disorder is not a disease or injury within 
the meaning of legislation applicable to service connection, 
is a valid regulation.  Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  
Therefore, to whatever extent a personality disorder was 
noted in service or thereafter, as a matter of law, there is 
not a disability which may be service connected.  See 38 
C.F.R. § 4.9 (2002).



The veteran contends that he first experienced paranoid 
ideation during service, and that this represented the first 
manifestation of his claimed paranoid schizophrenia.  The 
Board appreciates the sincerity of the appellant's belief in 
the merit of his claim.  Certainly, he is competent to report 
that he experienced paranoia during service. However, it is 
well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
developed a psychosis or other psychiatric disorder during 
service or as a result of his military service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In this case, the veteran's service medical records reflect 
that he did report experiencing paranoia during service, but 
that this paranoia was attributed to a personality disorder.  
There is no medical evidence of record regarding any 
emotional problems between his discharge in May 1968 and the 
August 1997 evaluation at the VA mental health clinic in 
which he was first diagnosed with paranoid schizophrenia.  
There is no competent medical evidence of record to 
contradict the findings of the in-service psychiatrists who 
concluded that his problems were related to a personality 
disorder, and no competent medical evidence suggesting that 
his current paranoid schizophrenia is related to his military 
service.  As noted above, the RO attempted to provide the 
veteran with VA examinations in April 1997 and September 
2000, for the purpose of evaluating the nature and etiology 
of his claimed psychiatric disorder; however, he failed to 
report for those examinations.  Thus, in light of this 
record, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.

The Board recognizes that, on several occasions in 1997 and 
1998, VA examiners noted that the veteran had reported a 
history of paranoia since service.  However, the Court has 
held that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the individual who 
transcribed it is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this instance, the 
Board believes that it is clear from the text of the clinical 
notes that these examiners were merely offering a 
transcription of lay history provided by the veteran, and not 
an independent conclusion based upon their own study of the 
veteran's medical history.  Thus, the Board finds these 
notations regarding the veteran's medical history to be of no 
probative value.  As discussed above, it was noted in the 
veteran's service medical records that he reported 
experiencing paranoia.  However, this symptom was attributed 
to a personality disorder.  The veteran has submitted no 
competent medical evidence to contradict this finding.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  The benefit sought on appeal is accordingly 
denied.

C.  Service connection for sinusitis and rhinitis, an ear 
disorder,
and a back disorder

As discussed above, applicable laws and regulations state 
that service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  Service 
connection may also be granted for a disease first diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran essentially contends his claimed disabilities 
first manifested while he was on active duty.  Having 
reviewed the complete record, however, the Board finds that 
the preponderance of the competent and probative evidence is 
against the veteran' service connection claims.


With respect to the veteran's claimed sinusitis and rhinitis, 
the Board notes that the veteran's service medical records 
are entirely negative for any complaints or treatment for 
such problems during service.  In fact, there is no medical 
evidence of the veteran having been treated for sinus 
complaints until November 1994, which is approximately 26 
years after his discharge from service.  Furthermore, it is 
not clear from his treatment records that he in fact now has 
chronic sinusitis.  Although a diagnosis of chronic sinusitis 
was noted in December 1994, a subsequent clinical record in 
February 1997 contains a diagnosis of "rule out" sinusitis.  
No subsequent complaints or diagnoses are noted.  Moreover, 
the Board cannot identify any diagnosis of rhinitis in either 
his service medical records or post-service treatment 
records.

In regard to his claimed low back and ear disorders, the 
Board recognizes that he complained of an ear ache and low 
back pain on several occasions during service.  However, 
there is no evidence of the veteran having been further 
treated for ear problems until the November 1994 clinical 
note in which he complained of having an "ear infection".  
Moreover, there is no competent medical evidence 
demonstrating that he currently has a low back disability.  
As noted above, the fact that a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau, 
Brammer, supra.

Although the veteran may believe that his current problems 
are related to symptoms he experienced in service, he is not 
considered capable of opining that his in-service symptoms 
are related to his current complaints.  See Routen, Espiritu; 
Moray, supra.  As discussed in detail above, the record 
reflects that the veteran was provided with two opportunities 
to appear for VA examinations in order to determine the 
nature and etiology of his claimed disabilities; however, he 
failed to report on both occasions.



In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for sinusitis, rhinitis, an ear condition, 
and a back disorder.  The benefits sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for sinusitis and rhinitis 
is denied.

Entitlement to service connection for an ear condition is 
denied.

Entitlement to service connection for a low back disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

